Citation Nr: 1510315	
Decision Date: 03/12/15    Archive Date: 03/24/15

DOCKET NO.  12-09 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for sleep apnea, to include as secondary to the service-connected PTSD.  

2.  Entitlement to an increased evaluation for PTSD with depression, to include an evaluation in excess of 50 percent prior to September 14, 2012, and an evaluation in excess of 70 percent thereafter.

3.  Entitlement to a total disability evaluation based on individual unemployability due to service connected disabilities (TDIU) prior to September 14, 2012.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

B. Mullins, Counsel


INTRODUCTION

The Veteran had active service from March 1967 to February 1973.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2009 and February 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Respectively, the April 2009 rating decision denied entitlement to service connection for sleep apnea while the February 2010 rating decision denied the claim of entitlement to an increased evaluation for service-connected PTSD with depression.  The issue of entitlement to TDIU benefits was subsequently added to the claim, but denied in a March 2012 statement of the case.  


FINDING OF FACT

VA received written notification from the Veteran in December 2014 expressing his intent to withdraw his claims of entitlement to service connection for sleep apnea, entitlement to an increased evaluation for PTSD with depression and entitlement to TDIU benefits prior to September 14, 2012.  The Board received this request prior to the promulgation of a decision.


CONCLUSION OF LAW

The criteria for withdrawal by the Veteran of a Substantive Appeal concerning the issues of entitlement to service connection for sleep apnea, entitlement to an increased evaluation for PTSD with depression and entitlement to TDIU benefits prior to September 14, 2012 have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

In February 2009, VA received a claim from the Veteran seeking service connection for sleep apnea.  This claim was subsequently denied in an April 2009 rating decision.  A timely notice of disagreement was received from the Veteran in January 2010.  

VA also received a claim from the Veteran for an increased evaluation for PTSD with depression in November 2009.  This claim was denied in a February 2010 rating decision.  A timely notice of disagreement was received from the Veteran in August 2010.  The Veteran's 50 percent evaluation for PTSD with depression was continued in a March 2012 statement of the case.  The denials of the claims of entitlement to service connection for sleep apnea and entitlement to TDIU benefits were also continued at this time.  The Veteran appealed these denials to the Board in April 2012.  The Veteran's PTSD was subsequently increased to 70 percent, as of September 14, 2012, in an April 2013 rating decision.  The Veteran was also awarded a TDIU effective September 14, 2012. 

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204(a) (2014).  Withdrawal of an appeal will be deemed a withdrawal of the Notice of Disagreement and, if filed, the Substantive Appeal, as to all issues to which the withdrawal applies.  38 C.F.R. § 20.204(c) (2014).

In a written statement received in December 2014, the Veteran specifically stated that after talking with his representative, he would prefer not to continue with the appeals of entitlement to service connection for sleep apnea, entitlement to an increased evaluation for PTSD with depression and entitlement to a TDIU prior to September 14, 2012.  As such, he requested that VA "cancel these appeals."  Hence, there remain no allegations of error of fact or law for appellate consideration as to these issues.  Accordingly, the Board does not have jurisdiction to review the appeal of these issues, and the appeal of these issues is dismissed.


ORDER

The claim of entitlement to service connection for sleep apnea, to include as secondary to PTSD with depression, is dismissed.  

The claim of entitlement to an increased evaluation for PTSD with depression, to include an evaluation in excess of 50 percent prior to September 14, 2012, and an evaluation in excess of 70 percent thereafter, is dismissed.  

The claim of entitlement to TDIU benefits prior to September 14, 2012 is dismissed.  



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


